Citation Nr: 0724973	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Martinsburg, West Virginia


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from April 1955 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision letter by the 
Martinsburg, West Virginia VA Medical Center (VAMC), the 
agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a compensable service-
connected disability or other special eligibility attribute, 
to include "low income" status, that would warrant placement 
in a priority category above category 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA Health Care system. 38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran was 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See February 2004 decision 
letter and March 2004 statement of the case (SOC)).  He has 
had ample opportunity to respond.

Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have 
compensable service-connected disabilities assigned lower 
priority.  38 C.F.R. § 17.36(b).  Beginning January 17, 2003, 
VA enrolled all priority categories of veterans except those 
in priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. § 17.36(c); see also 68 Fed. 
Reg. 2,670-73 (Jan. 17, 2003) (regarding the Secretary's 
decision to restrict enrollment to veterans in priority group 
8 not already enrolled as of January 17, 2003, in light of 
VA's limited resources).

Veterans encompassed by priority Category 8 are those not 
included in priority categories 4 through 7 (i.e. those with 
no service connected disability or with service connected 
disability rated noncompensable who: receive increased 
pension for being permanently housebound or in need of 
regular aid and attendance, qualify for "low income" status, 
are otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), or are a veteran of the Mexican 
border period or of World War I).  A veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

The pertinent facts in this case do not appear to be in 
dispute. The veteran filed his Application for Health 
Benefits in January 2004, does not have a compensable 
service-connected disability, and is not receiving VA pension 
benefits.  Based on income information he provided, he does 
not qualify for "low income" status.  See 38 C.F.R. § 
17.36(b)(7).

Based upon the fact that the veteran does not have a 
compensable service-connected disability, as well as his 
income status and the nonapplicability of any of the other 
special eligibility categories mentioned above, the veteran 
was assigned to priority category 8.  Consequently, because 
his VA healthcare enrollment application was received after 
January 17, 2003, the application for enrollment in VA 
healthcare system was denied.

Given that the veteran is in VA healthcare priority category 
8, and that his application for VA healthcare system 
enrollment was received subsequent to January 17, 2003, he 
is, as a matter of law, ineligible for enrollment in the VA 
health care system.  Since the applicable criteria are 
dispositive, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


